Title: To Thomas Jefferson from Grand & Cie., 14 May 1788
From: Grand & Cie.
To: Jefferson, Thomas


          
            
              Sir
            
            Paris 14th May 1788
          
          We have the honour to send you 7 Bills, firsts and seconds, on Messrs. Willink & Staphorst in Amsterdam, making together Bo ƒ36000 at 10 days from the 16th Inst. Be pleased to send them back to us signed, with the letter of advice, and we will have the honour to advise you the proceeds after their negotiation. We are very respectfully Sir, your most obedient humble servants,
          
            Grand & Co.
          
        